Citation Nr: 1823887	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  09-20 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a right leg disorder.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney-at-Law


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied service connection for both a right leg and low back disorder. 

Thereafter, the Board denied the claim as to both of these issues in January 2011. The Veteran appealed that decision to the U.S. court of Appeals for Veterans Claims (Court).  In a March 2012 Order, the Court granted a Joint Motion for Remand (JMR), which, in pertinent part, vacated the January 2011 Board decision as to the service connection claims for right leg and low back disorders.  Then, in November 2012, the case was again before the Board, and service connection for right leg and low back disorders were remanded to obtain appropriate VA examinations.  Such examinations were provided in June 2013, and an addendum opinion was obtained in July 2013.

Subsequently, the Board again denied these claims in an April 2014 decision.  The Veteran appealed that decision to the Court.  In a November 2014 Order, the Court granted a JMR, which vacated the April 2014 decision and remanded the matters to the Board.  The Board again remanded the matters again in January 2015 for an addendum opinion.  

Additional evidence has been associated with the records along with a waiver of RO consideration of such evidence. 

The issues of entitlement to initial higher ratings for hepatitis C and bilateral hearing loss are also on appeal.  However, as the Veteran has a different representative with respect to these issues, they will be the subject of a separate Board decision at a later date.



FINDINGS OF FACT

1.  The evidence is in relative equipoise as to whether the Veteran's lumbar degenerative disc disease and lumbar facet arthropathy is attributable to the June 1968 in-service injury.  

2.  The evidence is in relative equipoise as to whether the Veteran's right leg sciatica is attributable to the June 1968 in-service injury.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, lumbar degenerative disc disease and lumbar facet arthropathy was incurred in active duty service.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  Resolving reasonable doubt in the Veteran's favor, right leg sciatica was incurred in active duty service.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In the present case, the Board finds that the Veteran has lumbar degenerative disc disease and lumbar facet arthropathy with right leg sciatica.  In this regard, a July 2010 CT scan showed facet arthropathy of the lumbar spine.  Moreover, a June 2017 private opinion showed a diagnosis of lumbar degenerative disc disease and lumbar facet arthritis as well as right leg sciatica.  

In its April 2014 decision, the Board previously found that the Veteran sustained a low back injury in service.  In this regard, lay evidence from the Veteran indicated that in June 1968, he injured his back while training on the monkey/horizontal bars during basic training.  Although there is no indication in the service treatment records that the Veteran ever reported and/or sought treatment for the accident, a service treatment record dated October 1968, four months after the purported injury, noted that the Veteran had some low back pain.  Thus, resolving all reasonable doubt in favor of the Veteran and absent any evidence to the contrary, the Board determined that since this low back pain could have been a residual of the Veteran's accident, the injury occurred.  

Turning to the question of whether there is a nexus, or link, between the current shown disability and service, the Board finds that the evidence is, at least, in relative equipoise.  The Board notes that the Veteran has reported continuing back and right leg pain since service.  The Veteran reported that he did not seek medical treatment for these conditions as the pain was tolerable.  VA clinical records showed that the Veteran presented with low back pain and right leg pain in April 2008.  

As noted above, the Veteran was afforded a VA examination with addendum opinion in June and July 2013.  The examiner diagnosed lumbar strain and found that the Veteran's back disorder was not at least as likely as not related to any in-service event as there was nothing noted upon separation in April 1970.  However, the Court found that this examination with opinion was inadequate as the examiner did not address the July 2010 CT scan that showed facet arthropathy of the lumbar spine and enthesopathy in the Veteran's hamstrings.  Moreover, the examiner did not consider "pending" x-rays.  As such, the Board remanded for another opinion with the same examiner

Another opinion was obtained in March 2016.  Again, the examiner determined that the Veteran's claimed back and right leg conditions were not at least as likely as not related to active service.  The examiner indicated that the July 2010 CT scan was 40 years after service and the examiner again relied on the fact that there was no evidence of an in-service disorder or complaints related to his back or right leg in the service treatment records.  The examiner reiterated this opinion in a June 2016 addendum.  In yet another addendum, the examiner found that the October 1968 notation did not change the overall assessment as provided in previous opinions.  Importantly, there was no mention of any x-rays in these opinions.  

In contrast, the Veteran submitted a June 2017 private opinion.  The examiner reviewed the claims file, including the prior VA examinations with opinions.  The examiner determined that the Veteran's low back disorder and right leg sciatica were more likely than not the result of the Veteran's in-service injury.  The examiner rationalized that post-traumatic arthritis is caused by the wearing out of a joint that has had any kind of physical injury and a traumatic injury to the spine can lead to degenerative disc disease.  
 
The Board is thus faced with a conflicting record as to whether the Veteran's low back disability and right leg disability are related to service.  All of the examiners reviewed the Veteran's record, considered his medical history and offered rationales for their opinions.  Importantly, however, the VA examiner based his opinion on the fact that there was no in-service injury; whereas, the private opinion recognized that such injury occurred.  Significantly, again, the Board previously determined that an in-service injury had occurred.  As such, the Board finds that the evidence is at least in equipoise as to whether the Veteran's low back disorder with right leg disorder are related to the in-service injury.  In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for lumbar degenerative disc disease and lumbar facet arthropathy with right leg sciatica have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 U.S.C. 5107(b) (2012);  38 C.F.R. § 3.102 (2016).



ORDER

Service connection for lumbar degenerative disc disease and lumbar facet arthropathy is granted.

Service connection for right leg sciatica is granted.





____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


